Title: To Thomas Jefferson from Charles Philip, Baron de Hanstein, with Jefferson’s Note, 6 February 1804
From: Hanstein, Charles Philip, Baron de
To: Jefferson, Thomas


               
                  My Lord!
                  Unterstein in Eichsfeld, which now appertains to the King of Prussia, near Gottingue, the 6th. Febr. 1804.
               
               Your Excellence pardon, if I humbliest implore Your Known generosity and complaisance.
               My father in law, Stephan Wilkinson, had all his fortune lost, consisting of 8000 pounds in the American war by the ardent love and great adherence to the King of England, and there-above was taken away him a part of 3000 pounds by Captain Wolf, but the most considerable part he has lost by the troops of the united provinces of Nord-America, and he left for fear all, what had could erect and support his suffering heirs. It is true, General Howe did assure him in King’s name, to compensate all the loss from England, but the Death of my father in law, travalling for Great-Britain, did darken each prospect to his suffering childern. I, Major Charles Philipp Baron de Hanstein, officer of the Hessian armies in America, married the daughter of Mr. Stephan Wilkinson, Christiana, wrote to England and pray’d a gracious repair of the lost fortune, and I obtained the answer, I must produce an attest of the President of the American provinces, which certifies the loss of my father in law. Often I wrote, but my repeated letters were in vain, I believe, because they are not arrived, and the more that, because we have eight years since recieved no letters from the brother in law of my wife, the merchant Mr. John Anderson to New-York. Therefore I intreat Your Excellence, to have the grace of drawing a reverse, that my father in law, Mr. Stephan Wilkinson has left behind the worth of 8000 pounds, at the same time I beseech also Your Excellence humbliest to inform us of the fate of the merchant Mr. Anderson. For that extraordinary condescendence and grace of Your Excellence I will be thankfull all my lifetime and solicit instantly from heaven the well-fare of Your Excellence, and You will make happy a suffering family. In deepest submission I remain till death
                Your Excellence obedient Servant
               
                  Charl Philip Baron de Hanstein 
                  Major
               
               
                  [Note by TJ:]
                  these offices of humanity are proper for a governmt to lend a hand to, where the individual has no other resource. recommended therefore to the attention of the office of State
               
               
                  Th:J 
               
            